Citation Nr: 1447595	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  05-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to September 1967.
These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received to reopen the previously denied claims for service connection for right and left knee disabilities.  The Veteran appealed this rating action to the Board.

In September 2009, the Board reopened the previously denied claims.  In September 2009 and May 2011, the Board then remanded the service connection claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The issues were then returned to the Board in July 2013.  In July 2013, the Board denied the claims.  The Veteran appealed the Board's denials of the bilateral knees claims to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the July 2013 Board denials of the bilateral knee claims and remanded the claims to the Board for compliance with directives specified by the Joint Motion.  The issues have now been returned to the Board.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

In accordance with the February 2014 JMR, the Board finds that the Board finds that a VA addendum opinion is necessary before these claims can be decided on the merits.  The Board notes that the Veteran was previously provided a VA examination in July 2011 and a VA addendum opinion in January 2012 by the same VA examiner.  However, as pointed out by the parties in the JMR, the VA examiner did not consider the Veteran's lay statements of repetitive trauma to his knees from in-service parajumping, did not address the extent, if any, that the Veteran's military service as a paratrooper contributed to his development of bilateral knee arthritis by his late 40s, and did not provide a substantive medical analysis of the risk factors and causes of bilateral knee arthritis.  The Board finds that these VA medical opinions are necessary before decisions on the merits may be reached.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to the January 2012 VA examiner for an addendum medical opinion regarding the etiology of the currently diagnosed bilateral knee disorder.  If the examiner deems it necessary, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the bilateral knee disorder.  The claims file must be provided to the examiner for review.  

Following a review of the claims folder, the examiner is requested to provide opinions addressing the following:
a) Is it at least as likely as not that the Veteran's currently diagnosed bilateral knee disorder was incurred in or caused by his active military service, to include in-service parajumping?

b) Address the extent, if any, that the Veteran's military service as a paratrooper contributed to his development of bilateral knee arthritis by his late 40s.

c) Provide a substantive medical analysis of the risk factors and causes of bilateral knee arthritis.

In forming the opinions, the examiner is asked to consider the following:
* The Veteran's repetitive trauma to the knees from in-service parajumping (the Veteran was awarded, in pertinent part, the Combat Infantryman Badge (CIB) and Parachutist Badge during his active military service);
* A January 1990 VA treatment record noted a 48-year-old man with three-year history of arthritis in left knee;
* An April 1995 VA treatment record documenting ankle pain and swelling for 10 years "s/p mult microtrauma while in service;" and,
* The Veteran's lay statements regarding the progression of his bilateral knee disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



